DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 09/19/2022 has been entered. Claim(s) 8 and 13 are canceled. Claims 11-12 and 14 have been withdrawn from consideration. Claim(s) 1-7, 9-10 and 15-20 remain pending and have been examined below. The amendment to claim 18 has overcome the rejection of claims 18-19 under 35 U.S.C. 112(b) and are hereby withdrawn.

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. The Applicant has argued that Larsson does not teach the amended portion of claims 1 and 15. In view of the new grounds of rejection of Larsson in view of Lee, the arguments are moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al (US PGPUB No. 2020/0353511) in view of Lee et al (Australian Pub No. AU2015347444), hereinafter referred to as Larsson and Lee, respectively.
	Regarding claim 1 (Currently Amended), Larsson discloses in figure 1, a system for polishing a surface of a component (an aircraft), said system comprising: 
	a motorized apparatus (10) comprising: 
		a body (12); 
		a drive system (44) coupled to said body and configured to move said body relative to the component (page 6, paragraph [0069], 44 moves 12), said drive system comprising a motor (page 6, paragraph [0069], motor not shown); 
		an arm (14) comprising a proximal end (base end of 20) coupled to said body (12) and a distal end opposite said proximal end (far end of 26), wherein at least a portion of said arm (14) is configured to move relative to said body (page 6, paragraph [0067]); 
		a tool (32) coupled to said distal end of said arm (32 is coupled to 26), wherein said tool is configured to polish the surface of the component (page 6, paragraph [0067], 32 has rotatable brush 34 for brushing the surface of the aircraft to be cleaned, where the term “polish” is interpreted per the Applicant’s disclosure in paragraph [0018] to be mean “treatment of a surface to alter a characteristic of the surface includes polishing, grinding, buffing, cleaning, dusting, shining, burnishing, waxing, and honing”, such that the brush cleans and meets the Applicant’s definition of “polishing”); and 
		an actuator (page 6, paragraph [0067], 24) coupled to said arm (14) and configured to position said arm (14) relative to the component such that said tool (32) reaches a target area on the component (page 6, paragraph [0067], 24 moves 14 and 32 to the aircraft); and 
	a controller (page7, paragraph [0071], 54) communicatively coupled to said motorized apparatus (page 7, paragraph [0071]), wherein said controller is configured to position said tool relative to the component by positioning at least one of said body and said arm relative to the component to reach the target area on the component while maintaining a distance between said tool and said body that is less than a threshold distance (page 7, paragraph [0071], 54 is capable of positioning 32 relative to the aircraft to reach the portion of the aircraft to be cleaned and to maintain a distance between 32 and 12 that is less than a maximum length of the arm 14), wherein the threshold distance is less than a full reach of said arm (14 has a distance that is less than the maximum extended length of 14), and wherein said controller is further configured to control operation of said tool to polish the surface of the component (page 7, paragraph [0071], 54 is capable of controlling 32 to brush the surface of the aircraft);
and two battery modules (par [0069], 48) configured to provide power to the electronics and hydraulics (par [0069]).
	Larsson does not explicitly disclose that the controller is further configured to: determine an estimated power consumption of said motorized apparatus during a polishing operation of said motorized apparatus; and maintain the estimated power consumption less than a threshold power consumption during the polishing operation.
	Lee teaches an electronic device (page 1, line 24) comprising: a battery (page 1, line 25), a memory (page 1, line 26), power supply circuit (page 1, line 27), at least one processor operatively coupled to the power supply circuit (page 1, line 28), and the at least one processor is configured to determine an estimated power consumption of said electronic device during operation of said electronic device (page 1, lines 27-29, to generate usage pattern information of the battery on the basis of a charge/discharge state of the battery); and maintain the estimated power consumption less than a threshold power consumption during the polishing operation (page 2, lines 4-6, control the power supply circuit by the at least one processor to set a charged level of the battery to a first level, the first level being lower than a second level). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson with the teachings of Lee to incorporate the controller to be configured to determine the estimated power consumption and to maintain the power consumption below a threshold level during operation of the battery powered motorized apparatus during the polishing operation because by analyzing the charging pattern this prevents the deterioration of the battery and extends the battery’s life (page 2, lines 30-34, summarized).
	The recitation “[said controller] is determined to prevent vibrations of said tool and said arm from exceeding a predefined level" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Larsson, page 7, paragraph [0071], 54 is capable of positioning arm 14 at less than a maximum length of the arm 14 and because the structure of the prior art meets the as claimed structural limitation of the instant application, 54 must also capable of preventing vibrations of 32 and 14 from exceeding a predefined level.
	Regarding claim 2 (Original), Larsson as modified further discloses the system in accordance with Claim 1, wherein said drive system comprises a plurality of wheels (page 6, paragraph [0069], 44 comprises four wheels) configured to be driven by said motor to move said body relative to the component (page 6, paragraph [0069], 44 moves 12 to the aircraft).
	Regarding claim 3 (Original), Larsson as modified further discloses the system in accordance with Claim 1, wherein said actuator (24) comprises a servo motor (Oxford dictionary defines servomotor as “the motive element in a servomechanism” and further defines servomechanism as “a powered mechanism producing motion or forces at a higher level of energy than the input level”, where in page 6, paragraph [0067], 24 is a hydraulic cylinder and meets the definition of a servomotor/servomechanism) configured to move at least a portion of said arm relative to the component (page 6, paragraph [0067]).
	Regarding claim 4 (Original), Larsson as modified further discloses the system in accordance with Claim 1, wherein said arm is articulated (page 6, paragraph [0067], 14 is moved) and comprises a proximal portion (20), a distal portion (26), and at least one joint (28) located between said distal end and said proximal end (28 is between 20 and 26), said joint configured to allow said distal portion to move relative to said proximal portion (page 6, paragraph [0067]).
	Regarding claim 5 (Original), Larsson as modified further discloses the system is accordance with Claim 1, wherein said controller is configured to cause said drive system to move said body relative to the component (page 7, paragraph [0072]).
	Regarding claim 6 (Original), Larsson as modified further discloses the system in accordance with Claim 1, wherein said controller is configured to cause said actuator to position at least a portion of said arm relative to the component and relative to said body (page 7, paragraph [0071]).
	Regarding claim 7 (Original), Larsson as modified further discloses the system in accordance with Claim 1, wherein said controller is configured to position said tool relative to the component by positioning at least one of said body and said arm relative to the component (page 7, paragraph [0072]).
	Regarding claim 15 (Currently Amended), Larsson discloses in figure 1, a motorized apparatus (10) for polishing a surface of a component (aircraft), said motorized apparatus comprising: 
	a body (12); 
	a drive system (44) coupled to said body and configured to move said body relative to the component (page 6, paragraph [0069], 44 moves 12); 
	an arm (14) including a proximal end (base end of 20) coupled to said body (12) and a distal end opposite said proximal end (far end of 26), wherein at least a portion of said arm (14) is configured to move relative to said body (page 6, paragraph [0067]); 
	a tool (32) coupled to said distal end of said arm (32 is coupled to 26), wherein said tool is configured to polish the surface of the component (page 6, paragraph [0067], 32 has rotatable brush 34 for brushing the surface of the aircraft to be cleaned, where the term “polish” is interpreted per the Applicant’s disclosure in paragraph [0018] to be mean “treatment of a surface to alter a characteristic of the surface includes polishing, grinding, buffing, cleaning, dusting, shining, burnishing, waxing, and honing”, such that the brush cleans and meets the Applicant’s definition of “polishing”); and 
	an actuator (page 6, paragraph [0067], 24) coupled to said arm (14) and configured to position said at least a portion of said arm relative to said body such that said tool reaches a target area on the component (page 6, paragraph [0067, 24 moves 14 and 32 to the aircraft), wherein said drive system (44) and said actuator (24) are communicatively coupled to a controller (page 7, paragraph [0071, 54) and are configured to position said tool relative to the component to reach a target area of the surface of the component while maintaining a distance between said tool and said body that is less than a threshold distance (page 7, paragraph [0071], 54 is capable of positioning 32 relative to the aircraft to reach the portion of the aircraft to be cleaned and to maintain a distance between 32 and 12 that is less than a maximum length of the arm 14); 
	and two battery modules (par [0069], 48) configured to provide power to the electronics and hydraulics (par [0069]).
	Larsson does not explicitly disclose that the controller is further configured to: determine an estimated power consumption of said motorized apparatus during a polishing operation of said motorized apparatus; and maintain the estimated power consumption less than a threshold power consumption during the polishing operation.
	Lee teaches an electronic device (page 1, line 24) comprising: a battery (page 1, line 25), a memory (page 1, line 26), power supply circuit (page 1, line 27), at least one processor operatively coupled to the power supply circuit (page 1, line 28), and the at least one processor is configured to determine an estimated power consumption of said electronic device during operation of said electronic device (page 1, lines 27-29, to generate usage pattern information of the battery on the basis of a charge/discharge state of the battery); and maintain the estimated power consumption less than a threshold power consumption during the polishing operation (page 2, lines 4-6, control the power supply circuit by the at least one processor to set a charged level of the battery to a first level, the first level being lower than a second level). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Larsson with the teachings of Lee to incorporate the controller to be configured to determine the estimated power consumption and to maintain the power consumption below a threshold level during operation of the battery powered motorized apparatus during the polishing operation because by analyzing the charging pattern this prevents the deterioration of the battery and extends the battery’s life (page 2, lines 30-34, summarized).
	Regarding claim 16 (Original), Larsson as modified further discloses the motorized apparatus in accordance with Claim 15, wherein said drive system comprises a motor (page 6, paragraph [0069], motor not shown) and a plurality of wheels coupled to said body (page 6, paragraph [0069], 44 comprises four wheels) and configured to move said body (page 6, paragraph [0069], 44 moves 12 to the aircraft).
	Regarding claim 17 (Original), Larsson as modified further discloses the motorized apparatus in accordance with Claim 15, wherein said actuator comprises a servo motor (Oxford dictionary defines servomotor as “the motive element in a servomechanism” and further defines servomechanism as “a powered mechanism producing motion or forces at a higher level of energy than the input level”, where in page 6, paragraph [0067], 24 is a hydraulic cylinder and meets the definition of a servomotor/servomechanism) configured to move said at least a portion of said arm relative to the component (page 6, paragraph [0067]).
	Regarding claim 18 (Currently Amended), Larsson as modified further discloses the motorized apparatus in accordance with Claim 15 further comprising said controller (page7, paragraph [0071], 54), wherein said controller (54) is configured to control operation of said drive system and said actuator to position said tool relative to the component (page 7, paragraph [0071], 54 is capable of positioning 32 relative to the aircraft to reach the portion of the aircraft to be cleaned).
	Regarding claim 19 (Original), Larsson as modified further discloses the motorized apparatus in accordance with Claim 18 further comprising a sensor system (the applicant has defined the term “sensor system” in the disclosure in paragraph [0029] as “the sensor system can include a position sensor a position sensor, a Lidar device, an IMU, a camera, a sonar device, an infrared camera, eddy current sensors, and/or any other suitable sensor”, where in Larsson, page 7, paragraph [0071], there is a position sensor and therefor meets the Applicant’s definition of a sensor system) communicatively coupled to said controller and configured to transmit information to said controller relating to a location of the component (page 7, paragraph [0071], the position sensor determines the position of arm 14 and tool 32).
	Regarding claim 20 (Original), Larsson as modified further discloses the motorized apparatus in accordance with Claim 15, wherein said arm is articulated (page 6, paragraph [0067], 14 is moved) and comprises a proximal portion (20), a distal portion (26), and at least one joint (28) located between said distal end and said proximal end (28 is between 20 and 26), said joint configured to allow said distal portion to move relative to said proximal portion (page 6, paragraph [0067]).
	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al (US PGPUB No. 2020/0353511) in view of Lee et al (Australian Pub No. AU2015347444), as applied to claim 1 above, and in further view of Tian et al (US PGPUB No. 2016/0059416), hereinafter referred to as Larsson, Lee, and Tian, respectively.
	Regarding claim 9 (Original), Larsson as modified further discloses the system in accordance with Claim 1, wherein said motorized apparatus comprises at least one position sensor (page 7, paragraph [0071], position sensor), but does not explicitly at least one localization sensor (where the localization sensor is interpreted per the Applicant’s disclosure in paragraph [0029] to be a Lidar, IMU, and/or an encoder), and wherein said controller is configured to receive localization sensor data from said at least one localization sensor and determine the position of said motorized apparatus relative to the component.
	Tian teaches a motorized apparatus (300) comprising: 
		a body (310); 
		a drive system coupled to said body (340); 
		an arm (330) comprising a proximal segment (331) a distal segment (333) having a distal end (335); 
		a tool coupled to said distal end of said arm (332); and 
		wherein said arm is configured to be actuated to control the position and usage of the tool (page 6, paragraph [0044]);
	a controller communicatively coupled to said motorized apparatus (page 6, paragraph [0039], 140); and 
	wherein said motorized apparatus comprises at least one localization sensor (page 6, paragraph [0043], 324 is a Lidar detector), and wherein said controller is configured to receive localization sensor data from said at least one localization sensor and determine the position of said motorized apparatus relative to the component (page 6, paragraph [0044], 324 is capable of receiving data from the Lidar detector and to determine the position of 300 relative to a component).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Larsson with the teachings of Tian to incorporate the Lidar detector because the Lidar detector also incorporates the desire to detect nearby humans working in the same space. Where it is advantageous to detect humans in the same working space because having this ability reduces human safety incidents with the robot (page 1, paragraphs [0002-0003], summarized).
	Regarding claim 10 (Original), Larsson as modified as modified further discloses the system in accordance with Claim 9, wherein said controller is configured to determine a distance between said tool and said body based on information from said at least one localization sensor (Tian, page 6, paragraph [0044]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723